                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION - DETROIT

  IN RE:
                                                      CHAPTER 13
  Diane Coffey,                                       CASE NO. 18-40556-MBM
                              DEBTOR.                 JUDGE MARCI B. MCIVOR
  _______________________________________/

ORDER TERMINATING ORDER EXCUSING ENTRY OF THIRD PARTY PAYMENT
  ORDER AND ORDER TO DEBTOR TO REMIT PAYMENTS TO CHAPTER 13
           TRUSTEE BY ELECTRONIC TRANSFER OF FUNDS

       This matter came on for hearing upon a Motion filed by the Chapter 13 Standing Trustee
pursuant to E.D. Mich. LBR 9014-1, a Notice of Trustee’s Motion to Terminate Order Excusing
Entry of Third Party Payment Order and Order to Debtor to Remit Payments to Chapter 13 Trustee
by Electronic Transfer of Funds having been provided, and the Court being otherwise sufficiently
advised in the premises;

       IT IS HEREBY ORDERED that the Court’s Orders Excusing Entry of Third Party
Payment Order and Order Directing Debtor to Remit Payments to Chapter 13 Trustee by Electronic
Transfer of Funds are terminated;

       IT IS FURTHER ORDERED that the Trustee is released from any obligation to process
Electronic Transfer of Funds requests or payments in this case.

Signed on April 03, 2019




 18-40556-mbm        Doc 71    Filed 04/03/19    Entered 04/03/19 12:09:04       Page 1 of 1
